Citation Nr: 9934834	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-32 481 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for left pseudoaneurysm, 
status post aorta femoral bypass graft, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
September 1957.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant contends that his service connected left 
pseudoaneurysm, with status post femoral bypass graft is more 
severely disabling than currently evaluated.  He contends 
that due to the severity of the condition, any type of 
exercise or exertion is precluded.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on his contentions that his 
disability is more severe than currently evaluated.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The claim on appeal was filed in September 1992.  During the 
pendency of this claim, the rating criteria for evaluating 
diseases of the arteries and veins was revised (January 
1998).  The appellant and his accredited representative have 
made arguments to advance their contentions based on the pre-
1998 criteria only.  The RO has evaluated the disability 
based on the pre-1998 criteria only.  The Board finds that a 
current VA examination is necessary to properly evaluate the 
extent of the disability.

Accordingly, this claim is REMANDED for the following:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The RO should obtain an 
examination report that is responsive to 
the revised rating criteria.  The 
examiner should address the following 
inquiries of the Board:

a) The examiner should determine the 
level of current disability attributable 
solely to the service connected left 
pseudoaneurysm, status post femoral 
bypass graft.  

b) The examiner should report the 
residuals from the surgical correction to 
the left pseudo aneurysm according to the 
organ system affected.

c) The examiner should comment on whether 
exercise or exertion is precluded by the 
service connected left pseudo aneurysm 
with status post femoral bypass graft or 
due to other nonservice connected 
disabilities.

d) The examiner should explain to what 
degree the appellant's additional 
abdominal aorta aneurysms impact on the 
reported findings for the left lower 
limb.  Any additional discussion of the 
impact/relationship between the November 
1994 surgery to correct a ruptured 
abdominal right iliac aneurysm and 
multiple abdominal aneurysm repair and 
the service connected left pseudo 
aneurysm with status post femoral bypass 
graft would be helpful.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


